NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BAYRON AGUSTO ORANTES DELCID,                   No.    15-72387
AKA Bayron Augusta Orantes, AKA
Bayron Augusto Orantes, AKA Byron               Agency No. A205-720-347
Agusto Orantes,

                Petitioner,                     MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**


Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Bayron Agusto Orantes Delcid, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”).

      Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo the

legal question of whether a particular social group is cognizable, except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020).

We review for substantial evidence the agency’s factual findings. Id. at 1241. We

deny in part and dismiss in part the petition for review.

      We lack jurisdiction to consider Orantes Delcid’s claim for asylum because

in his appeal to the BIA, he did not challenge the IJ’s determination that his asylum

application was untimely. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

      We review Orantes Delcid’s claim for withholding of removal,

notwithstanding the government’s contention that the issue was insufficiently

briefed. See Alcaraz v. INS, 384 F.3d 1150, 1161 (9th Cir. 2004). The agency did

not err in finding that Orantes Delcid failed to establish membership in a

cognizable particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (in order to demonstrate membership in a particular social group, “[t]he

applicant must ‘establish that the group is (1) composed of members who share a


                                          2                                   15-72387
common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))); see also Barrios v. Holder, 581 F.3d 849, 855 (9th

Cir. 2009) (proposed group of young males in Guatemala who are targeted for

gang recruitment not cognizable), abrogated on other grounds by Henriquez-Rivas

v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en banc). Substantial evidence

supports the agency’s conclusion that Orantes Delcid otherwise failed to establish

that he would be persecuted on account of a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Thus, Orantes Delcid’s withholding of

removal claim fails.

      We also review the agency’s determination that Orantes Delcid failed to

establish that he is eligible for CAT protection. Parada v. Sessions, 902 F.3d 901,

914 (9th Cir. 2018) (“It is well-established that we may review any issue addressed

on the merits by the BIA, regardless of whether the petitioner raised it before the

agency.”). Substantial evidence supports the agency’s denial of CAT protection

because Orantes Delcid failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).


                                          3                                   15-72387
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       4                                    15-72387